943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Woody Mallard RAYMER, Defendant-Appellant.
No. 91-5278.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 10, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.   Frank W. Bullock, Jr., District Judge.  (CR-90-180-D, CR-90-278-G)
Susan Hayes, Barry S. Stanback, Greensboro, N.C., for appellant.
Robert H. Edmunds, Jr., United States Attorney, John W. Stone, Jr., Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Woody Mallard Raymer pled guilty to escape (18 U.S.C. § 751) and bank robbery (18 U.S.C. § 2113(a)).   He appeals the sentence imposed and we affirm.


2
At his sentencing, Raymer argued for a downward departure on the ground of diminished capacity resulting from his combat service in Vietnam.   The district court declined to depart, and imposed a sentence within the guideline range.   This Court has previously decided that a decision not to depart is not reviewable on appeal.   United States v. Bayerle, 898 F.2d 28 (4th Cir.), cert. denied, 59 U.S.L.W. 3244 (U.S.1990).   We adhere to that view.   We therefore affirm the judgment of the district court.   The parties' motion to dispense with oral argument is granted because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.